DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1, 3-8, 11, 13-18, 21-26 are allowed.

The following is an examiner's statement of reasons for allowance:

The prior art made of record do not teach or fairly suggest the combination of
elements as recited by the independent claims. Specifically, the prior art do not teach: With respect to independent claim 1: 
wherein validating the first database value based on the respective write timestamp value associated with the first database value and the transaction table is based on:

acquiring a lock on a row of the transaction table from a lock service, the row comprising the respective write timestamp value associated with the first database value.

obtaining from the row a transaction commit timestamp value associated with the respective write timestamp value associated with the first database value while the lock is acquired, and validating the first database value based on the transaction commit timestamp value read from the row, as claimed in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562.  The examiner can normally be reached on Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154